FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


IN RE PG&E CORPORATION; PACIFIC          No. 21-16043
GAS & ELECTRIC COMPANY,
                        Debtors,            D.C. No.
                                         4:20-cv-04570-
                                              HSG
AD HOC COMMITTEE OF HOLDERS OF
TRADE CLAIMS,
                      Appellant,           OPINION

                v.

PACIFIC GAS AND ELECTRIC
COMPANY,
                           Appellee.


     Appeal from the United States District Court
       for the Northern District of California
   Haywood S. Gilliam, Jr., District Judge, Presiding

       Argued and Submitted December 6, 2021
              San Francisco, California

                Filed August 29, 2022
2                       IN RE PG&E CORP.

        Before: Carlos F. Lucero, * Sandra S. Ikuta, and
             Lawrence VanDyke, Circuit Judges.

                    Opinion by Judge Lucero;
                     Dissent by Judge Ikuta


                          SUMMARY **


                            Bankruptcy

    The panel reversed the district court’s order, which
affirmed the bankruptcy court’s ruling that in the chapter 11
proceeding of solvent debtor Pacific Gas and Electric Co.,
unsecured creditors whose claims were designated as
unimpaired were limited to recovery of postpetition interest
at the federal judgment rate, rather than the higher rates
required by their contracts with PG&E and by California law
governing contractual obligations not paid.

    The chapter 11 plan classified the claims of these
creditors, known as the Ad Hoc Committee of Holders of
Trade Claims, as general unsecured claims and provided that
the creditors would be paid the full principal amount of their
claims plus postpetition interest at the federal judgment rate
of 2.59 percent under 28 U.S.C. § 1961(a). The plan
classified the creditors’ claims as unimpaired, meaning that
they were deemed to automatically accept the plan and had

    *
      The Honorable Carlos F. Lucero, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     IN RE PG&E CORP.                        3

no power to vote against it or argue that their treatment was
not “fair and equitable” under 11 U.S.C. § 1129(b)(1)
(providing that when a class of impaired creditors votes
against a plan, the bankruptcy court may confirm the plan
only if it is fair and equitable with respect to that class).
Because the claims were designated as unimpaired, under 11
U.S.C. § 1124, the creditors’ “legal, equitable, and
contractual rights” were required to be “unaltered” by the
reorganization plan.

    Joining other circuits, the panel held that under the
“solvent-debtor exception,” the creditors possessed an
equitable right to receive postpetition interest at the
contractual or default state rate, subject to any other
equitable considerations, before PG&E collected surplus
value from the bankruptcy estate. The solvent-debtor
exception is a common-law exception to the Bankruptcy
Act’s prohibition on the collection of postpetition interest as
part of a creditor’s claim.

    The panel disagreed with the bankruptcy court’s
conclusion that In re Cardelucci, 285 F.3d 1231 (9th Cir.
2002), was controlling because it established a broad rule
that all unsecured claims in a solvent-debtor bankruptcy are
entitled only to postpetition interest at the federal judgment
rate, regardless of impairment status. The panel concluded
that Cardelucci merely interpreted 11 U.S.C. § 726(a)(5),
which requires that creditors of a solvent debtor receive
postpetition interest at “the legal rate.” Section 726(a)(5),
however, applies only to impaired chapter 11 claims, and the
panel concluded that Cardelucci therefore did not address
what rate of postpetition interest must be paid on the Ad Hoc
Committee’s unimpaired claims.
4                    IN RE PG&E CORP.

    The panel also disagreed with the bankruptcy court’s
alternative holding that the Bankruptcy Code limited the Ad
Hoc Committee to postpetition interest at the federal
judgment rate. The panel held that passage of the
Bankruptcy Code did not abrogate the solvent-debtor
exception. Rather, the Code’s text, history, and structure
compelled the conclusion that creditors like the Ad Hoc
Committee continue to possess an equitable right to
bargained-for postpetition interest when a debtor is solvent.
11 U.S.C. § 502(b)(2) prohibits the inclusion of “unmatured
interest” as part of an allowed claim, codifying the
longstanding rule that interest as part of a claim stops
accruing once a bankruptcy petition is filed. That bar is
subject to a statutory exception under § 726(a)(5). The panel
held, however, that § 726(a)(5) applies only to impaired
creditors and therefore did not unambiguously abrogate the
equitable solvent-debtor exception. The panel concluded
that the statutory history of § 1124 and the Bankruptcy
Code’s structure also supported its conclusion that the
solvent-debtor exception survived.

    The panel concluded that under the solvent-debtor
exception, the creditors had an equitable right to receive
postpetition interest pursuant to their contracts. However,
PG&E’s plan did not compensate the creditors accordingly,
but rather provided for interest at the lower federal judgment
rate. The panel reversed and remanded to the bankruptcy
court to weigh the equities and determine what rate of
interest the creditors were entitled to.

    Dissenting, Judge Ikuta wrote that the text of the
Bankruptcy Code is clear that unsecured creditors holding
unimpaired claims in bankruptcy under 11 U.S.C. § 1124(b)
are not entitled to postpetition interest on their claims when
the debtor is solvent. Judge Ikuta wrote that the majority
                      IN RE PG&E CORP.                          5

erroneously held that pre-Code practice is binding unless the
Code clearly abrogates it. Rather, the Supreme Court has
directed the courts to take the exact opposite approach: so
long as the Code is clear, the courts do not refer to pre-Code
practice. Judge Ikuta wrote that Congress chose not to make
an exception entitling unimpaired creditors to postpetition
interest at the contract or state default rates, and the statutory
language provided no basis for the majority’s theory that a
creditor’s “claim,” which may not include postpetition
interest, is nevertheless deemed “impaired” if the debtor
turns out to be solvent and the creditor does not obtain
postpetition interest at the end of the bankruptcy case.


                          COUNSEL

Matthew D. McGill (argued) and David W. Casazza, Gibson
Dunn & Crutcher LLP, Washington, D.C.; David M.
Feldman and Matthew K. Kelsey, Gibson Dunn & Crutcher
LLP, New York, New York; for Appellant.

Theodore E. Tsekerides (argued), Jessica Liou, and Matthew
Goren, Weil Gotshal & Manges LLP, New York, New York;
Jane Kim and Thomas B. Rupp, Keller Benvenutti Kim, San
Francisco, California; for Appellee.

Sabin Willett and Andrew J. Gallo, Morgan Lewis &
Bockius LLP, Boston, Massachusetts; Nakisha Duncan,
Morgan Lewis & Bockius LLP, Houston, Texas; Renee M.
Dailey, Akin Gump Strauss Hauer & Feld LLP, West
Hartford, Connecticut; for Amici Curiae Ultra Noteholders.
6                     IN RE PG&E CORP.

                          OPINION

LUCERO, Circuit Judge:

    This case involves an oddity in bankruptcy law: a
solvent bankrupt. Specifically, it involves Pacific Gas &
Electric Company (“PG&E”), which sought chapter 11
protection in a bid to proactively address massive potential
liabilities related to a series of wildfires in Northern
California. But PG&E was, and has remained, solvent. Its
assets at the time of the bankruptcy filing exceeded its
known liabilities by nearly $20 billion. As a result, several
creditors—including plaintiffs, the Ad Hoc Committee of
Holders of Trade Claims—claimed PG&E must pay
postpetition interest at the rates required by their contracts in
order for their claims to be “unimpaired” by the
reorganization plan. See 11 U.S.C. § 1124(1). In other
words, plaintiffs argued PG&E had to honor its contractual
obligations before its shareholders reaped a surplus from the
bankruptcy estate. The bankruptcy court and the district
court disagreed. They concluded that In re Cardelucci,
285 F.3d 1231 (9th Cir. 2002), and the text of the
Bankruptcy Code limited plaintiffs to recovery of
postpetition interest at the much lower federal judgment rate.
We have jurisdiction under 28 U.S.C. § 158(d)(1) and
REVERSE.

                                I

    PG&E filed for chapter 11 bankruptcy in January 2019.
The company initiated the proceedings in response to
catastrophic wildfires that occurred in Northern California
during the preceding years. Following the fires, PG&E
faced tens of billions of dollars in potential liabilities to fire
victims, in addition to the tens of billions of dollars the
company owed pursuant to its outstanding contractual
                         IN RE PG&E CORP.                               7

commitments. 1 However, the company was solvent at the
time of filing: it reported $71.4 billion in assets compared
to $51.7 billion in known liabilities. PG&E nonetheless
insisted bankruptcy was necessary to resolve its wildfire
liabilities and ensure the liquidity needed to sustain
operations. The company has never contested its ability to
pay non-wildfire creditors in full.

     After PG&E filed for bankruptcy, California enacted
Assembly Bill 1054 (“A.B. 1054”). See Act of July 12,
2019, ch. 79, 2019 Cal. Stat. 1888 (codified in scattered
sections of Cal. Pub. Util. Code). The act created a multi-
billion-dollar safety net to compensate future victims of
utility fires. Cal. Pub. Util. Code §§ 3284, 3288. For PG&E
to participate in the fund, A.B. 1054 required that the
bankruptcy court confirm its reorganization plan by June 30,
2020. Id. § 3292(b).

     PG&E’s proposed chapter 11 plan (“the plan”) classified
plaintiffs’ non-wildfire-related claims as general unsecured
claims. The plan provided that plaintiffs would be paid the
full principal amount of these claims. It further stipulated
that plaintiffs would receive postpetition interest at the
federal judgment rate of 2.59 percent, see 28 U.S.C.
§ 1961(a), accruing from the date of PG&E’s bankruptcy
filing through the date of distribution. However, this interest
rate was significantly lower than plaintiffs were entitled to
under state law for contractual obligations not paid. Some
of plaintiffs’ contracts with PG&E contained bargained-for
interest rates on unpaid obligations, while California law sets

    1
      In a declaration accompanying the bankruptcy filing, a PG&E
executive estimated that the company’s wildfire-related liabilities “could
exceed $30 billion, without taking into account potential punitive
damages, fines and penalties or damages with respect to ‘future claims.’”
8                     IN RE PG&E CORP.

a default interest rate of ten percent. See Cal. Civ. Code
§ 3289(b). Plaintiffs claim that, by paying them the lower
federal judgment rate, PG&E’s plan denied them roughly
$200 million they would have received pursuant to interest
rates in their contracts or, in the absence of such terms, the
California default rate.

     Notwithstanding the difference in interest payments,
PG&E’s plan classified plaintiffs’ claims as “unimpaired,” a
statutory term used to denote which bankruptcy creditors are
entitled to vote on a reorganization plan. See 11 U.S.C.
§ 1124. As supposedly unimpaired creditors, plaintiffs were
deemed to automatically accept the plan and therefore had
no power to vote. See 11 U.S.C. § 1126(f). Conversely, all
classes of impaired claims were entitled to vote and could
assert other statutory protections under the Bankruptcy Code
if they voted against the plan. See 11 U.S.C. §§ 1129(a)(7),
1129(b)(1).

    Plaintiffs and other unsecured creditors objected to the
amount of postpetition interest provided under the plan.
They argued that, because PG&E was solvent, they must
receive interest at the contractual or default state law rates to
be considered unimpaired. In a ruling prior to plan
confirmation, the bankruptcy court disagreed. That court
concluded it was bound by Cardelucci, which it read as
establishing a broad rule that all unsecured creditors of a
solvent-debtor, regardless of impairment status, are entitled
only to postpetition interest at the federal judgment rate. The
bankruptcy court alternatively ruled that, even if Cardelucci
did not control, PG&E would prevail because the
Bankruptcy Code limits unsecured creditors of a solvent
debtor to interest at the federal judgment rate, and therefore
plaintiffs’ claims were not actually impaired.               The
                         IN RE PG&E CORP.                                 9

bankruptcy court confirmed PG&E’s plan on June 20, 2020,
thus satisfying the deadline set by A.B. 1054.

    Plaintiffs appealed the bankruptcy court’s confirmation
order, which incorporated the postpetition interest order, to
the district court. That court affirmed, adopting the
bankruptcy court’s reasoning that Cardelucci controlled the
postpetition interest dispute. Plaintiffs appeal that ruling to
us.

                                    II

    We review de novo a district court’s decision on appeal
from a bankruptcy court, applying the same standard of
review to the bankruptcy court’s decision as did the district
court. Northbay Wellness Grp., Inc. v. Beyries, 789 F.3d
956, 959 (9th Cir. 2015).        The bankruptcy court’s
conclusions of law, including its interpretation of the
Bankruptcy Code, are reviewed de novo. In re Smith,
828 F.3d 1094, 1096 (9th Cir. 2016).

                                    III

    The question we must answer is this: what rate of
postpetition interest must a solvent debtor pay creditors
whose claims are designated as unimpaired pursuant to
§ 1124(1) of the Bankruptcy Code? 2 No circuit court has
addressed this issue, and bankruptcy courts have reached
different conclusions. Compare In re Ultra Petroleum
Corp., 624 B.R. 178, 203–04 (Bankr. S.D. Texas 2020)
(unimpaired creditors must receive postpetition interest at

    2
       PG&E has said at previous stages of this litigation that, should
plaintiffs prevail in the postpetition interest dispute, it would amend the
plan to pay plaintiffs the amount of postpetition interest they are entitled
to under the Code as unimpaired creditors.
10                   IN RE PG&E CORP.

the contract rate), with In re Energy Future Holdings Corp.,
540 B.R. 109, 124 (Bankr. D. Del. 2015) (unimpaired
creditors are entitled to interest “under equitable principles”
at a rate “the Court deems appropriate”), and In re The Hertz
Corp., 637 B.R. 781, 800–01 (Bankr. D. Del. 2021)
(unimpaired creditors need only receive interest at the
federal judgment rate).

    Plaintiffs contend that the bankruptcy and district courts
in this case erred in holding that, as unimpaired creditors,
they were only entitled to postpetition interest at the federal
judgment rate of 2.59 percent. We agree that these rulings
were in error. Under the long-standing “solvent-debtor
exception,” plaintiffs possess an equitable right to receive
postpetition interest at the contractual or default state law
rate, subject to any other equitable considerations, before
PG&E collects surplus value from the bankruptcy estate.
Cardelucci, which interpreted a statutory provision
inapplicable to unimpaired creditors, does not hold
otherwise. Moreover, we disagree with PG&E’s assertion
that this solvent-debtor exception was abrogated by passage
of the Bankruptcy Code. To the contrary, the Code required
PG&E’s plan to leave “unaltered” all of plaintiffs’ “legal,
equitable, and contractual rights,” § 1124(1)—including
their equitable right to receive the bargained-for postpetition
interest under the solvent-debtor exception. PG&E’s plan
failed to compensate plaintiffs accordingly.

                              A

    Statutory analysis of the Bankruptcy Code is a “holistic
endeavor.” United Sav. Ass’n of Texas v. Timbers of Inwood
Forest Assocs., Ltd., 484 U.S. 365, 371 (1988). Our analysis
in this case requires reference to various statutory and
historic sources. We begin by summarizing (1) the common-
                     IN RE PG&E CORP.                        11

law solvent-debtor exception, and (2) key provisions of the
Bankruptcy Code.

                               1

    Although the concept of a solvent bankrupt may seem
contradictory, the scenario occurred frequently enough for
the common law to develop a special rule for such cases.
That rule, in short, is that a solvent debtor must generally pay
postpetition interest accruing during bankruptcy at the
contractual or state law rates before collecting surplus value
from the bankruptcy estate.

    The default rule in bankruptcy law is that interest ceases
to accrue on a claim once a debtor has filed for bankruptcy.
See Sexton v. Dreyfus, 219 U.S. 339, 344 (1911); 11 U.S.C.
§ 502(b)(2). This rule is one of necessity: in most chapter
11 cases, the debtor cannot pay all its creditors, and therefore
payment of interest accruing after filing would diminish the
value of the estate and result in disparate treatment of
creditors. See Vanston Bondholders Protective Comm. v.
Green, 329 U.S. 156, 163–64 (1946). But such concerns do
not exist when a bankrupt has sufficient funds to pay all
outstanding debts. See Johnson v. Norris, 190 F. 459, 462
(5th Cir. 1911) (emphasizing that the default rule halting
accrual of interest during bankruptcy “was not intended to
be applied to a solvent estate”).

    Accordingly, eighteenth century English courts
developed the solvent-debtor exception, which required
bankrupts to pay interest that accrued during bankruptcy
before retaining value from an estate. See, e.g., Bromley v.
Goodere (1743) 26 Eng. Rep. 49, 51–52; 1 Atkyns 75, 79–
81. American courts imported this doctrine and applied it
under the Bankruptcy Act of 1898—the predecessor of the
current Bankruptcy Code. See, e.g., City of New York v.
12                   IN RE PG&E CORP.

Saper, 336 U.S. 328, 330 n.7 (1949) (recognizing the
solvent-debtor exception); In re Beverly Hills Bancorp,
752 F.2d 1334, 1339 (9th Cir. 1984) (same). The Supreme
Court emphasized that “in the rare instances where the assets
ultimately prove[] sufficient for the purpose, . . . creditors
[are] entitled to interest accruing after adjudication.” Am.
Iron & Steel Mfg. Co. v. Seaboard Air Line Ry., 233 U.S.
261, 266–67 (1914) (“American Iron”).

     The solvent-debtor exception was not codified, instead
existing as a common-law exception to the Bankruptcy Act’s
prohibition on the collection of postpetition interest as part
of a creditor’s claim. See Bankruptcy Act of 1898, ch. 541,
§ 63, 30 Stat. 544, 562–63 (repealed) (stating that an allowed
claim excludes “costs incurred and interests accrued after the
filing of the petition”). Courts interpreted the exception as
flowing from the purpose of bankruptcy law to ensure an
equitable distribution of assets. See Johnson, 190 F. at 466;
Debentureholders Protective Comm. of Cont’l Inv. Corp. v.
Cont’l Inv. Corp., 679 F.2d 264, 269 (1st Cir. 1982)
(“Debentureholders”) (calling the exception “fair and
equitable”). The common-law absolute priority rule requires
that a creditor be “made whole” before junior interests—
including equity holders—take from the bankruptcy estate.
Consol. Rock Prods. Co. v. Du Bois, 312 U.S. 510, 520–21
(1941); see also Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203
N. LaSalle St. P’ship, 526 U.S. 434, 444 (1999). Without a
solvent-debtor exception, a solvent bankrupt could reap a
windfall at their creditors’ expense, pocketing “money
which the debtor had promised to pay promptly to the
creditor.” Debentureholders, 679 F.2d at 269.

   In American Iron, for example, the Supreme Court
awarded interest that accrued during a period of receiver
administration at the Virginia statutory rate. 233 U.S. at 264,
                         IN RE PG&E CORP.                               13

267. The Court explained that the general bar on payment
of interest on debts in a receivership did not mean the claims
“had lost their interest-bearing quality.” Id. at 266. Rather,
it was “a necessary and enforced rule” to retain equitable
distribution between creditors. Id. But the need for such a
rule disappeared when “the estate proved sufficient to
discharge the claims in full.” Id. Similarly, multiple circuit
courts hearing cases under the Bankruptcy Act concluded
that, in a solvent-debtor bankruptcy, “the task for the
bankruptcy court is simply to enforce creditors’ rights
according to the tenor of the contracts that created those
rights.” In re Chicago, Milwaukee, St. Paul & Pac. R.R. Co.,
791 F.2d 524, 528 (7th Cir. 1986); see also
Debentureholders, 679 F.2d. at 270 (reversing plan
confirmation where a solvent debtor did not pay creditors
their “contractual right” to interest); Ruskin v. Griffiths,
269 F.2d 827, 832 (2d Cir. 1959) (concluding that equity
required the debtor to pay interest on creditors’ claims at the
“expressly-bargained-for” rate). 3

    In short, the solvent-debtor exception was well-
established under the Bankruptcy Act. Under this exception,
creditors of a solvent debtor were entitled to be made whole,
including receiving postpetition interest pursuant to their

    3
      PG&E contends that early American cases recognizing the solvent-
debtor exception, including Johnson, did not specify that postpetition
interest should be paid at contractual or default state law rates. But it is
unclear what other rates those courts could have contemplated. The
statute setting a uniform federal judgment rate of interest, 28 U.S.C.
§ 1961, was not established until 1948. See Pub. L. 80-773, 62 Stat. 869,
957–58 (1948). Accordingly, a creditor’s entitlement to postpetition
interest accruing on debt would have naturally been understood to arise
from state law, either pursuant to the parties’ contracts or the applicable
default state law rate. See American Iron, 233 U.S. at 266–67 (awarding
the state law default rate in a solvent-debtor receivership case).
14                   IN RE PG&E CORP.

contractual or state law default rates, before surplus value
was returned to the bankrupt. See Chicago, Milwaukee,
791 F.2d at 529; Debentureholders, 679 F.2d. at 270;
Ruskin, 269 F.2d at 832; Chaim J. Fortgang & Lawrence P.
King, The 1978 Bankruptcy Code: Some Wrong Policy
Decisions, 56 N.Y.U. L. Rev. 1148, 1164 (1981) (describing
the “well-established” pre-Bankruptcy Code principle that,
when a debtor is solvent, “all claims are to be paid the full
amount of their principal plus interest, both prepetition and
postpetition at the contractual rate”).

                              2

    With this history in mind, we turn to the modern
Bankruptcy Code (“the Code”). Congress passed the Code
in 1978, replacing the prior statutory regime under the
Bankruptcy Act. See Bankruptcy Reform Act of 1978, Pub.
L. No. 95-598, 92 Stat. 2549. “[W]hile pre-Code practice
informs our understanding of the language of the Code, it
cannot overcome that language.” Hartford Underwriters
Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 10 (2000)
(cleaned up).

    This case revolves around the Code’s concept of
impairment. Section 1124(1) of the Code provides that a
claim is impaired unless the bankruptcy plan “leaves
unaltered the legal, equitable, and contractual rights to which
such claim or interest entitles the holder of such claim or
interest.” We have said that Congress “defined impairment
in the broadest possible terms” and “any alteration” of a
creditor’s legal, equitable, and contractual rights by a
debtor’s plan constitutes impairment. In re L&J Anaheim
Assocs., 995 F.2d 940, 942 (9th Cir. 1993) (cleaned up). A
debtor, as part of a proposed plan, must specify which
classes of claims are unimpaired. § 1123(a)(2).
                     IN RE PG&E CORP.                        15

    Impaired creditors receive several protections during
plan confirmation that are not afforded to unimpaired
creditors. First, only impaired claim holders may vote on
whether to confirm a plan. See § 1126(a). Conversely,
unimpaired claimants are presumed to accept a plan.
§ 1126(f). Each class of impaired claims must vote to accept
a plan for a consensual confirmation to occur. § 1129(a)(8).

    Moreover, an impaired creditor who votes against a plan
must receive value “not less than . . . such holder would so
receive or retain if the debtor were liquidated under chapter
7” of the Code. § 1129(a)(7)(A)(ii). This provision, known
as the best-interests-of-creditors test (“best-interests test”),
incorporates by reference 11 U.S.C. § 726, which establishes
the priority of distributions in chapter 7 liquidations. Section
726(a)(5) requires that creditors of a solvent debtor receive
postpetition interest at “the legal rate”—a term we have said
refers to the federal judgment rate established by 28 U.S.C.
§ 1961(a). See Cardelucci, 285 F.3d at 1234. Thus,
pursuant to the best-interests test, a dissenting, impaired
creditor of a solvent, chapter 11 debtor must receive
postpetition interest on their claim at the federal judgment
rate.

    Conversely, no Code provision applies § 726(a)(5) to
unimpaired chapter 11 claims. To the contrary, the Code
expressly limits the application of § 726(a)(5) to chapter 7
liquidations. See 11 U.S.C. § 103(b) (stating that subchapter
II of chapter 7, which includes § 726, applies only to chapter
7 cases). Section 726(a)(5) applies to chapter 11 cases solely
through the best-interests test, § 1129(a)(7), which is
inapplicable to unimpaired creditors. See Energy Future
Holdings, 540 B.R. at 123; 7 Collier on Bankruptcy
¶ 1129.02[7][a] (16th ed. 2021) (noting the best-interests test
applies “only to creditors . . . who are members of impaired
16                   IN RE PG&E CORP.

classes”). No provision of the Code specifies the rate of
postpetition interest a creditor must receive from a solvent
debtor to be unimpaired. See Ultra Petroleum, 624 B.R.
at 202. In fact, the Code is silent as to whether such creditors
are entitled to any postpetition interest at all. Id.

    Finally, when a class of impaired creditors votes against
a plan, the bankruptcy court may only confirm the plan if it
is “fair and equitable” with respect to that class.
§ 1129(b)(1). Some courts have held a solvent debtor may
be required to pay contractual or default interest, over and
above the required federal judgment rate, to objecting,
impaired creditors in order to satisfy this “fair and equitable”
requirement and secure court approval of a reorganization
plan. See, e.g., In re Dow Corning Corp., 456 F.3d 668, 680
(6th Cir. 2006); In re Mullins, 633 B.R. 1, 20 (Bankr. D.
Mass 2021).

    In this case, PG&E’s confirmed plan provided for
postpetition interest on plaintiffs’ claims at the federal
judgment rate—the same rate plaintiffs would be entitled to
as impaired creditors. However, because plaintiffs were
designated as unimpaired, they could not (1) vote on the
reorganization plan or (2) argue that their treatment was not
“fair and equitable” under § 1129(b)(1).

                               B

    Turning to the decisions below, we first address whether
Cardelucci controls this case. PG&E argues—and the
bankruptcy and district courts held—that Cardelucci
established a broad rule that all unsecured claims in a
solvent-debtor bankruptcy are entitled only to postpetition
interest at the federal judgment rate, regardless of
impairment status. But Cardelucci merely held that the
phrase “interest at the legal rate” in § 726(a)(5) refers to the
                     IN RE PG&E CORP.                       17

federal judgment rate as defined by 28 U.S.C. § 1961(a).
Cardelucci, 285 F.3d at 1234. As explained above,
§ 726(a)(5) only applies to impaired chapter 11 claims via
the best-interests test. See 11 U.S.C. § 103(b); Ultra
Petroleum, 624 B.R. at 202; Energy Future Holdings,
540 B.R. at 123–24. Cardelucci therefore does not tell us
what rate of postpetition interest must be paid on plaintiffs’
unimpaired claims.

    Cardelucci involved a debtor who filed for bankruptcy
after a state court entered a civil judgment in favor of the
creditors. 285 F.3d at 1233. The parties agreed that the
creditors were owed postpetition interest under § 726(a)(5),
but they disagreed as to whether that provision required that
interest be paid at the federal judgment or state law default
rate. Id. This court opened its inquiry by explaining that the
case involved “an award of postpetition interest pursuant to
11 U.S.C. § 726(a)(5),” and presented “the narrow but
important issue of whether such post-petition interest is to be
calculated using the federal judgment interest rate.” Id.
(emphasis added). We held that principles of statutory
interpretation, among other reasons, compelled the
conclusion that Congress intended “interest at the legal rate”
in § 726(a)(5) to refer to the federal judgment rate. Id. at
1234–35 (“Congress’ choice of the phrase ‘interest at the
legal rate’ suggests that it intended for bankruptcy courts to
apply one uniform rate defined by federal statute.”).

    The bankruptcy and district courts in this case held that
Cardelucci established a broad rule that all unsecured
creditors of a solvent debtor are entitled to postpetition
interest at the federal judgment rate. Indeed, Cardelucci did
not expressly limit its holding to impaired claims; it did not
refer to impairment status at all. See id. at 1234 (“Where a
debtor in bankruptcy is solvent, an unsecured creditor is
18                   IN RE PG&E CORP.

entitled to ‘payment of interest at the legal rate from the date
of the filing of the petition’ prior to any distribution of
remaining assets to the debtor.” (quoting § 726(a)(5))
(emphasis added). PG&E thus contends Cardelucci’s
holding extends to cases involving unimpaired claims.

    This argument fails for a simple reason: Cardelucci
interpreted language from a specific statutory provision—
§ 726(a)(5)—that does not apply to unimpaired claims.
Rather, as discussed above, § 726(a)(5) only applies to
chapter 11 cases through the best-interests test, § 1129(a)(7),
which itself only applies to impaired creditors. See § 103(b);
Ultra Petroleum, 624 B.R. at 202; Energy Future Holdings,
540 B.R. at 123–24; 7 Collier on Bankruptcy
¶ 1129.02[7][a]. Though our opinion in Cardelucci did not
say so, the creditors in that case were impaired. Indeed, the
creditors in Cardelucci had to be impaired for § 726(a)(5) to
apply in the first place. Moreover, the parties in Cardelucci
agreed that the amount of interest owed hinged solely on the
interpretation of § 726(a)(5). See Cardelucci, 285 F.3d at
1233. Thus, the fact that Cardelucci did not reference the
creditors’ impaired status—or limit the scope of its holding
to impaired claims—is not surprising. But Cardelucci
provides no textual basis for applying § 726(a)(5) to
unimpaired claims, nor could it for the reasons explained
above.

    We therefore decline to read Cardelucci as establishing
the broad rule that PG&E advocates. Cardelucci merely
held that the phrase “interest at the legal rate” in § 726(a)(5)
refers to the federal judgment rate. See, e.g., Mullins,
633 B.R. at 22 (citing Cardelucci for this proposition); Ultra
Petroleum, 624 B.R. at 203 (same). But this holding does
not answer what rate of interest is required where § 726(a)(5)
does not apply—including for unimpaired claims. The
                     IN RE PG&E CORP.                        19

bankruptcy and district courts erred in concluding that
Cardelucci settles the issue before us.

                               C

    The bankruptcy court alternatively held that even if
Cardelucci does not limit plaintiffs to postpetition interest at
the federal judgment rate, the Bankruptcy Code does. In
essence, that court read several Code provisions as
establishing a uniform postpetition interest rate for all
unsecured claims in a solvent-debtor case. Because
plaintiffs, in the bankruptcy court’s view, received
everything the Code entitled them to—that is, the full
amount of their claims plus interest at the federal judgment
rate—their “legal, equitable, and contractual rights” were
not impaired under § 1124(1). See In re Ultra Petroleum
Corp., 943 F.3d 758, 763 (5th Cir. 2019) (holding
impairment does not occur when the Code limits a creditor’s
rights); In re PPI Enters. (U.S.), Inc., 324 F.3d 197, 204 (3d
Cir. 2003) (same).

    Analyzing this aspect of the bankruptcy court’s holding
requires us to first address an antecedent question: did the
Bankruptcy Code displace the historic solvent-debtor
exception? As discussed above, this equitable rule—widely
recognized and applied under the Bankruptcy Act, even
though it was not explicitly codified therein—entitled
creditors to postpetition interest at the contract or default
state law rate before a solvent debtor received surplus value
from an estate. See supra, section III.A.1. We conclude
passage of the Code did not abrogate the solvent-debtor
exception, any more than passage of the Bankruptcy Act did
so. The bankruptcy court thus erred in holding that the Code
limits plaintiffs to recovery of postpetition interest at the
federal judgment rate.
20                       IN RE PG&E CORP.

                                    1

    The Supreme Court has made clear that it “will not read
the Bankruptcy Code to erode past bankruptcy practice
absent a clear indication that Congress intended such a
departure.” Cohen v. de la Cruz, 523 U.S. 213, 221 (1998)
(quotation omitted); see also Midlantic Nat’l Bank v. N.J.
Dep’t of Env’t Prot., 474 U.S. 494, 501 (1986) (“The normal
rule of statutory construction is that if Congress intends for
legislation to change the interpretation of a judicially created
concept, it makes that intent specific.”). Thus, while “[t]he
Bankruptcy Code can of course override by implication,”
any such implication must be “unambiguous.” BFP v. Resol.
Tr. Corp., 511 U.S. 531, 546 (1994). 4

    In this case, the parties agree that courts recognized a
common-law, solvent-debtor exception under the
Bankruptcy Act. And contrary to arguments made by PG&E
and in the Dissent, we discern from the contemporary Code
no “clear indication” that Congress meant to severely limit
the scope of the solvent-debtor exception. Cohen, 523 U.S.
at 221. Rather, the Code’s text, history, and structure compel
the opposite conclusion: that creditors like plaintiffs



     4
       The Dissent correctly recognizes the Supreme Court’s admonition
that pre-Code practice cannot abrogate the Code’s plain text. See Dissent
at 36–37. But for the reasons discussed below, we cannot say the Code’s
text is clear that the equitable solvent-debtor exception does not apply to
creditors who are designated as unimpaired. See infra at 21–23. And
pre-Code practice remains relevant to the construction of provisions that
are “subject to interpretation” or contain ambiguities. Hartford
Underwriters, 530 U.S. at 10 (quotations omitted). Moreover, as we
explain, the Dissent’s reading of the Code cannot be squared with
Congress’ subsequent action to amend the Code after its passage. See
infra at 24–25, 28.
                        IN RE PG&E CORP.                            21

continue to possess an “equitable right” to bargained-for
postpetition interest when a debtor is solvent. § 1124(1).

    PG&E argues—and the bankruptcy court agreed—that
the combination of §§ 502(b)(2) and 726(a)(5) reflects
Congressional intent to establish a uniform rate of
postpetition interest for all unsecured claims when a debtor
is solvent. Section 502(b)(2) prohibits the inclusion of
“unmatured interest” as part of an allowed claim, codifying
the long-standing rule that interest as part of a claim stops
accruing once a bankruptcy petition is filed. See Sexton,
219 U.S. at 344. PG&E notes that § 502(b)(2)’s bar on
postpetition interest is subject to only two statutory
exceptions, including § 726(a)’s liquidation waterfall, which
applies to impaired chapter 11 creditors through the best-
interests test, § 1129(a)(7). 5 To the extent that courts
allowed for recovery of contractual postpetition interest
under the Bankruptcy Act, PG&E asserts these Code
provisions indicate Congress’ intent to depart from this
practice and ensure all unsecured creditors of a solvent
debtor receive the same rate of interest. The Dissent goes
even farther, concluding that § 502(b)(2), alongside other
Code provisions, mandates that creditors who are paid their
allowed claims in full are not entitled to any postpetition
interest, even when a debtor is solvent.

    We are not persuaded. No Code provisions—alone or
together—unambiguously displace the long-established
solvent-debtor exception or preclude supposedly unimpaired
creditors from asserting an equitable right to contractual
postpetition interest. Notably, § 502(b)(2)’s prohibition on
the collection of “unmatured interest” as part of a claim

     5
       The second exception, which applies to oversecured creditors and
is located at 11 U.S.C. § 506(b), is not relevant to this dispute.
22                      IN RE PG&E CORP.

effectively restates its predecessor provision, § 63 of the
Bankruptcy Act. Bankruptcy Act of 1898, ch. 541, § 63, 30
Stat. 544, 562–63 (repealed) (excluding from recovery
“costs incurred and interest accrued after the filing of the
petition”). The Senate Report accompanying the passage of
the Bankruptcy Code emphasized that § 502(b) simply
restated “principles of [then] present law.” S. Rep. No. 95-
989, at 63 (1978), reprinted in 1978 U.S.C.C.A.N. 5787,
5849. The mere recodification of § 63—under which the
equitable solvent-debtor exception was widely applied, see,
e.g., Saper, 336 U.S. at 330 n.7—fails to reflect any
Congressional instruction to limit a solvent debtor’s
obligation to pay interest on claims against it.

    Moreover, § 502(b)(2) simply excludes postpetition
interest from “the amount of” a creditor’s allowed claim.
But “there is a significant distinction between whether
postpetition interest can be part of an allowed claim and
whether there are circumstances under which the debtor may
be required to pay postpetition interest on an allowed claim.”
Mullins, 633 B.R. at 15 (emphasis added); see also Ultra
Petroleum, 624 B.R. at 195 (explaining that while “interest
as part of a claim ceases to accrue upon the filing of a
bankruptcy petition . . . in some circumstances, creditors
may demand post-petition interest on their claims”); Energy
Future Holdings, 540 B.R. at 111 (same). The text of
§ 502(b)(2) is entirely consistent with the conclusion that, in
some instances, a creditor must receive postpetition interest
on their allowed claim to be considered unimpaired. 6


     6
       The Dissent claims there is “no basis” for distinguishing between
interest payments made on as opposed to part of an allowed claim.
Dissent at 39. Yet it is the Dissent that ignores both the text of
§ 502(b)(2) and the weight of authority acknowledging this difference.
                         IN RE PG&E CORP.                              23

Indeed, PG&E concedes that plaintiffs are entitled to some
interest on their allowed claims in this case. Thus, PG&E’s
own argument forecloses the notion that § 502(b)(2) alone
limits unimpaired creditors’ ability to collect postpetition
interest.

     PG&E also points to § 726(a)(5). But that provision
does not unambiguously abrogate the equitable solvent-
debtor exception because, as explained above, it only applies
to impaired chapter 11 creditors via the best-interests test,
§ 1129(a)(7). See Ultra Petroleum, 624 B.R. at 202; Energy
Future Holdings, 540 B.R. at 123; 7 Collier on Bankruptcy
¶ 1129.02[7][a]. If Congress meant to limit all unsecured,
chapter 11 creditors to interest at the federal judgment rate,
it could have done so directly. Instead, the Code only applies
§ 726(a)(5)’s limited grant of interest “at the legal rate” to
impaired creditors, who (unlike unimpaired creditors) also
receive other protections under the Code, including the right
to vote on a plan, § 1126(a), and the right to invoke
§ 1129(b)(1)’s “fair and equitable” requirement. This
scheme does not reflect a “clear” requirement to fully depart
from the solvent-debtor exception’s equitable rule that
creditors are entitled to postpetition interest pursuant to their
contracts. Cohen, 523 U.S. at 221. 7


See Ultra Petroleum, 624 B.R. at 195; Mullins, 633 B.R. at 15; Energy
Future Holdings, 540 B.R. at 111.
    7
      Seeking to overcome the lack of any statute applying § 726(a)(5)
to unimpaired creditors, PG&E next argues that payment of postpetition
interest in bankruptcy is analogous to payment of interest on a judgment
in federal court. It is true that Cardelucci made such a comparison, albeit
in dicta. See Cardelucci, 285 F.3d at 1235. PG&E reasons that
Congress, by applying § 726(a)(5) to unsecured creditors via the best-
interests test, confirmed that all awards of postpetition interest to such
24                       IN RE PG&E CORP.

    The statutory history of § 1124 also supports our
conclusion that the equitable solvent-debtor exception
survives today. As noted above, no Code provision
explicitly entitles a supposedly unimpaired creditor to any
postpetition interest. See Ultra Petroleum, 624 B.R. at 202.
However, Congress has foreclosed the possibility that
creditors designated as unimpaired need not receive
postpetition interest, despite this statutory vacuum. In 1994,
Congress repealed a Code provision that stated that a
creditor was unimpaired if it was paid the “the allowed
amount of [its] claim.”           See § 1124(3) (repealed);
Bankruptcy Reform Act of 1994, Pub. L. 103-394, § 213,
108 Stat. 4106, 4126. At least one court strictly interpreted
§ 1124(3), holding that a creditor may be classified as

creditors, regardless of impairment status, are akin to awards of post-
judgment interest given at the federal judgment rate.

     We are not convinced. Once again, PG&E cannot overcome the
fatal flaw in its argument: no statute applies § 726(a)(5) and its limited
award of postpetition interest “at the legal rate” to unimpaired claims.
Thus, there is no “clear indication” that Congress meant to modify the
solvent-debtor exception to limit unimpaired creditors to interest at this
amount. Cohen, 523 U.S. at 221.

     Moreover, we disagree with PG&E that the historic cases discussing
the solvent-debtor exception treated awards of postpetition interest as
akin to post-judgment interest. PG&E points to passing language from
Johnson, a Fifth Circuit case, noting that another court had compared
allowed bankruptcy claims to judgments. See Johnson, 190 F. at 465
(citing In re John Osborn’s Sons & Co., 177 F. 184 (2d Cir. 1910)). But
PG&E directs us to no other historic case that made such a comparison.
To the contrary, cases applying the solvent-debtor exception under the
Bankruptcy Act repeatedly emphasized that the equitable purpose of the
exception was to require debtors to honor their “expressly-bargained-
for” contracts, lest they realize a windfall. Ruskin, 269 F.2d at 832; see
also, e.g., Chicago, Milwaukee, 791 F.2d at 528; Debentureholders,
679 F.2d. at 270.
                     IN RE PG&E CORP.                      25

unimpaired if it was paid the full principal of its claim
without any postpetition interest. See In re New Valley
Corp., 168 B.R. 73, 79–80 (Bankr. D.N.J. 1994). The House
Reporter explained that the repeal of § 1124(3) was meant to
preclude New Valley’s “unfair result” from occurring again.
H.R. Rep. No. 103-835, § 214 at 48 (1994). These actions
by Congress confirm that creditors of a solvent debtor who
are designated as unimpaired must receive postpetition
interest on their claim—notwithstanding § 502(b)(2), or the
fact that no Code provision expressly entitles such creditors
to unaccrued interest.

    In addition to Congressional action, the solvent-debtor
exception fits comfortably within the text of the Code—
specifically, its requirement that a debtor’s plan leave
unaltered a creditor’s “legal, equitable, and contractual
rights.” § 1124(1) (emphasis added); see Law v. Siegel,
571 U.S. 415, 421 (2014) (“[W]hatever equitable powers
remain in the bankruptcy courts must and can only be
exercised within the confines of the Bankruptcy Code.”
(quotation omitted)). While, as discussed, no Code
provision legally entitles supposedly unimpaired creditors to
postpetition interest, pre-Code practice conclusively
establishes creditors’ equitable entitlement to contractual
postpetition interest when a debtor is solvent, subject to any
other countervailing equities. See supra, section III.A.1.
Absent this equitable right, creditors whose claims were paid
in full and designated as unimpaired would not be entitled to
any postpetition interest—the exact result Congress sought
to preclude by repealing § 1124(3). See Energy Future
Holdings, 540 B.R. at 123 (explaining that unimpaired
creditors’ equitable right to interest “resolves a conflict
between” § 502(b)(2) and the repeal of § 1124(3)).
26                       IN RE PG&E CORP.

    Finally, our conclusion that the equitable solvent-debtor
exception survives is supported by the Code’s structure. The
Code offers procedural and substantive protections for
creditors who are impaired by a plan: including the right to
vote on a plan, § 1126(a), and the ability for a dissenting,
impaired class to invoke § 1129(b)(1)’s requirement that a
plan be “fair and equitable” to be confirmed. By “defin[ing]
impairment in the broadest possible terms,” L&J Anaheim,
995 F.2d at 942 (quotation omitted), Congress ensured that
creditors whose rights were altered in any way by a plan
could avail themselves of these protections. See PPI Enters.,
324 F.3d at 203 (“The Bankruptcy Code creates a
presumption of impairment so as to enable a creditor to vote
on acceptance of the plan.” (quotation omitted)).

    But PG&E wants to have its cake and eat it too: it seeks
to pay plaintiffs the same, reduced interest rate as impaired
creditors, while depriving them of the statutory protections
that impaired creditors enjoy. See Energy Future Holdings,
540 B.R. at 123 (equitable principles require that unimpaired
creditors not be treated inferior to impaired creditors); Ultra
Petroleum, 624 B.R. at 203 (same). 8 We decline to adopt a
reading of the Code that permits PG&E to end-run these
statutory rights while reaping a windfall of hundreds of
millions of dollars. Such an outcome is contrary to both a
plain text reading of the Code and equitable principles that
persist under the modern bankruptcy regime. See Dow

     8
      Plaintiffs note that some courts (including one circuit court) have
held that, in a solvent-debtor scenario, a “fair and equitable” plan under
§ 1129(b)(1) may require paying unsecured creditors interest at the
contractual rate before the debtor can receive surplus value. See Dow
Corning, 456 F.3d at 677–78; Mullins, 633 B.R. at 20. We express no
opinion on this issue, but merely point out that PG&E’s designation of
plaintiffs as unimpaired precluded them from potentially making this
argument to the bankruptcy court.
                     IN RE PG&E CORP.                        27

Corning, 456 F.3d at 671 (“[S]olvent-debtor cases present a
situation where all parties ought to be granted the benefit of
their bargains, unless the equities compel a contrary
result.”). Rather, a more sensible reading of the Code gives
solvent debtors a choice: compensate creditors in full
pursuant to the solvent-debtor exception or designate them
as impaired claimants entitled to the full scope of the Code’s
substantive and procedural protections.

    In sum, we agree with plaintiffs that the Code lacks any
“clear indication,” Cohen, 523 U.S. at 221, that Congress
meant to displace the historic solvent-debtor exception. See
Ultra Petroleum, 624 B.R. at 198–200 (holding the same).
In so holding, we join multiple sibling circuits in recognizing
that the equitable solvent-debtor exception—and its core
principle that creditors should be made whole when the
bankruptcy estate is sufficient—persists under the Code. See
Dow Corning, 456 F.3d at 680 (“We conclude, like the other
courts to have considered this issue, that there is a
presumption that [contract or state law] default interest
should be paid to unsecured claim holders in a solvent debtor
case.”); Ultra Petroleum, 943 F.3d at 765 (“As other circuits
have      recognized,     absent     compelling        equitable
considerations, when a debtor is solvent, it is the role of the
bankruptcy court to enforce the creditors’ contractual
rights.” (quotation omitted)); Gencarelli v. UPS Cap. Bus.
Credit, 501 F.3d 1, 7 (1st Cir. 2007) (“This is a solvent
debtor case and, as such, the equities strongly favor holding
the debtor to his contractual obligations . . . .”).
Accordingly, under the Code, unsecured creditors of a
solvent debtor retain an equitable right to postpetition
interest pursuant to their contracts, subject to any other
equities in a given case. A failure to compensate creditors
according to this equitable right as part of a bankruptcy plan
results in impairment. See § 1124(1).
28                   IN RE PG&E CORP.

                              2

    The Dissent adopts a radically different approach. It
concludes that the Code’s text clearly establishes that
unsecured creditors are not entitled to any postpetition
interest from a solvent debtor if they are paid their allowed
claims in full. It is telling that not even PG&E advocates this
position, instead conceding that the Code entitles plaintiffs,
at minimum, to postpetition interest on their claims at the
federal judgment rate. Likewise, post-New Valley courts all
agree that a solvent debtor must pay creditors some
postpetition interest to classify their claims as unimpaired.
See Ultra Petroleum, 624 B.R. at 203–04; Energy Future
Holdings, 540 B.R. at 124; The Hertz Corp., 637 B.R.
at 800–01.

    This unanimity is not surprising. The Dissent’s reading
of the Code cannot be squared with Congress’ repeal of
§ 1124(3) following the New Valley decision. As explained,
Congress eliminated this provision expressly to prevent New
Valley’s “unfair result,” which allowed solvent debtors to
designate creditors as unimpaired simply because their
allowed claims were paid in full. H.R. Rep. No. 103-835,
§ 214 at 48. To adopt the Dissent’s reasoning would
effectively nullify the 1994 amendment and allow solvent
debtors to replicate “exactly the same result that led
Congress to delete section 1124(3)” in the first place.
Energy Future Holdings, 540 B.R. at 123; see also PPI
Enters., 324 F.3d at 203 (adopting bankruptcy court’s
holding that, after the repeal of § 1124(3), unimpaired
creditors must receive interest from a solvent debtor). We
have no grounds for ignoring Congress’ clear instruction on
this matter.

   The Dissent nonetheless insists that Congress’ repeal of
§ 1124(3) does not support our holding. In essence, it
                     IN RE PG&E CORP.                       29

concludes that because Congress left various other
provisions of the Code intact—and because these provisions,
in the Dissent’s view, clearly dictate that unsecured creditors
paid their claims in full are unimpaired—the plaintiffs’
claims remain governed by the “general rule disallowing
postpetition interest.” See Dissent at 43, 50 (quotation
omitted). But that “general rule disallowing postpetition
interest” derives from a provision—§ 502(b)(2)—that
cannot carry the weight the Dissent ascribes to it. See supra
at 21–23. We find it implausible that Congress meant to
abrogate the equitable solvent-debtor exception by
recodifying § 63 of the Bankruptcy Act, under which that
exception was widely applied. Moreover, the fact that the
best-interests test created by § 1129(a)(7) only applies to
impaired creditors is hardly grounds for concluding that
creditors designated as unimpaired need not receive any
interest at all when a debtor is solvent, for the reasons
explained above. See supra at 23–27.

      More broadly, the Dissent’s framing of the issue—that
is, “whether unsecured creditors holding unimpaired claims
. . . are entitled to postpetition interest,” Dissent at 34—
elides the antecedent question of what constitutes
unimpairment in the first place. As discussed, the Code
“creates a presumption of impairment,” PPI Enters., 324
F.3d at 203, by requiring that a debtor’s plan “leave[]
unaltered” an unimpaired creditor’s “legal, equitable, and
contractual rights,” § 1124(1) (emphasis added). See also
L&J Anaheim, 995 F.2d at 942 (emphasizing that Congress
“define[d] impairment in the broadest possible terms”
(citation omitted)). We clarify today that, pursuant to the
solvent-debtor exception, unsecured creditors possess an
“equitable right” to postpetition interest when a debtor is
30                       IN RE PG&E CORP.

solvent. § 1124(1). 9 A failure to provide for postpetition
interest according to this equitable right as part of a
bankruptcy plan results in impairment. No Code provision




     9
       The Dissent would hold that the “equitable rights” referred to by
§ 1124(1) encompass only a single right: the “right to an equitable
remedy for breach of performance,” which is part of a claim pursuant to
11 U.S.C. § 101(5). Dissent at 40, 51–52. But this novel reading relies
on the faulty premise that the “equitable rights” contemplated by
§ 1124(1) encompass only those rights that are part of an allowed claim.
Numerous courts have rejected this logic, holding that a claim may
entitle its holder to postpetition interest as an equitable right when a
debtor is solvent, even though such a right is not part of the claim itself.
See, e.g., Ultra Petroleum, 624 B.R. at 203–04, Energy Future Holdings,
540 B.R. at 124, supra at 51–52. That § 101(5) indisputably confers a
statutory right to an equitable remedy as part of a claim is hardly grounds
for construing § 1124(1)’s reference to equitable rights in the narrow
fashion advocated by the Dissent. This is especially true, given that the
Dissent’s construction would conflict with the ample textual, historical,
and structural evidence we survey above supporting the solvent-debtor
exception’s survival under the Code. See supra at 20–27.

     Moreover, we do not hold (as the Dissent asserts) that claims
“retroactively” become impaired when a creditor of a solvent debtor is
denied postpetition interest. Dissent at 53. Impairment is a concept
rooted in § 1124, “the plain language of [which] says that a creditor's
claim is ‘impaired’ unless its rights are left ‘unaltered’ by the Plan.” L&J
Anaheim, 995 F.2d at 943 (emphasis added); see also PPI Enters.,
324 F.3d at 204 (“Impairment results from what the plan does . . . .”
(quotation omitted) (emphasis in original)). Our holding “recognizes
that the equitable prong of § 1124 applies differently when the debtor is
solvent”—as PG&E undisputedly is in this case—by entitling claim
holders to postpetition interest as an equitable right. Ultra Petroleum,
624 B.R. at 203. A failure by a bankruptcy plan to leave this equitable
right unaltered results in impairment from the outset, unless and until a
plan is amended accordingly.
                         IN RE PG&E CORP.                               31

dictates otherwise, and no other result coheres the Code with
Congress’ repeal of § 1124(3). 10

                                     3

    Having concluded that the equitable solvent-debtor
exception survives under the Code, we now address whether
the bankruptcy court erred in holding that PG&E’s plan
provided plaintiffs with all the Code entitled them to as
unimpaired creditors. We have little trouble concluding it
did.

    Once again, because PG&E designated the plaintiffs’
claims as unimpaired, plaintiffs’ “legal, equitable, and
contractual rights” must be “unaltered” by the reorganization
plan. § 1124(1). Prior to PG&E’s bankruptcy filing,
plaintiffs possessed a contractual right to interest on debts
not paid—either at rates stipulated by their contracts or the
California default rate of ten percent. See Cal. Civ. Code
§ 3289(b). But this contractual right, as applied to
postpetition debts, was superseded by the Code—
specifically, by § 502(b)(2)’s prohibition on the inclusion of
“unmatured interest” as part of a claim. See Ultra
Petroleum, 943 F.3d at 763. 11 As a result, plaintiffs’ claims
    10
       Although we rely on the text, history, and structure of the Code to
reach today’s result, even the Dissent’s authorities acknowledge that pre-
Code practice is relevant in interpreting sections of the Code that are
otherwise incoherent or inconsistent. See, e.g., United States v. Ron Pair
Enters., Inc., 489 U.S. 235, 240–41 (1989).
    11
        As our sibling circuits have held, an alteration of pre-bankruptcy
rights that occurs by operation of the Code does not result in impairment.
Ultra Petroleum, 943 F.3d at 763 (“The plain text of § 1124(1) requires
that ‘the plan’ do the altering.”); PPI Enters., 324 F.3d at 204 (“[W]e
must examine whether the plan itself is a source of limitation on a
creditor’s legal, equitable, or contractual rights.”); see also In re Sylmar
32                     IN RE PG&E CORP.

do not include any contractual right to postpetition interest.
Moreover, plaintiffs did not have a legal right to interest on
their claims, as no provision of the Code expressly provides
for postpetition interest for unimpaired creditors. Energy
Future Holdings, 540 B.R. at 123–24.

    Because PG&E was solvent, however, plaintiffs’ claims
did entail an equitable right to receive postpetition interest
under the solvent-debtor exception. See Ultra Petroleum,
624 B.R. at 203–04; Dow Corning, 456 F.3d at 678
(emphasizing that “equitable considerations operate
differently when the debtor is solvent”). This equitable right
entitled plaintiffs to recovery of interest pursuant to their
contracts, subject to any countervailing equities, before
PG&E’s shareholders received surplus value. However,
PG&E’s plan did not compensate plaintiffs accordingly.
Rather, the plan provided for postpetition interest at the
much lower federal judgment rate of 2.59 percent. Thus,
PG&E’s plan—and not the Code—altered plaintiffs’
equitable right to postpetition interest under the solvent-
debtor exception. Ultra Petroleum, 624 B.R. at 203–04;
Energy Future Holdings, 540 B.R. at 123–24. The
bankruptcy court erred in holding that plaintiffs received all
that the Code entitled them to.

                                 D

    All that remains is to determine how much postpetition
interest plaintiffs, as unimpaired creditors, are entitled to in
this case. We reiterate that creditors of a solvent debtor—

Plaza, L.P., 314 F.3d 1070, 1075 (9th Cir. 2002) (“In enacting the
Bankruptcy Code, Congress made a determination that an eligible debtor
should have the opportunity to avail itself of a number of Code
provisions which adversely alter creditors’ contractual and
nonbankruptcy rights.” (quotation omitted)).
                      IN RE PG&E CORP.                         33

including plaintiffs in this case—enjoy an equitable right to
contractual or state law default postpetition interest before
allocation of surplus value from a bankruptcy estate. See,
e.g., Dow Corning, 456 F.3d at 679–80 (noting that the
solvent-debtor exception entails “a presumption that
[contractual or state law] default interest should be paid to
unsecured claim holders”). However, we are cognizant of
the Supreme Court’s admonition that “exceptions to the
denial of postpetition interest are not rigid,” and that “the
touchstone of each decision on allowance of interest in
bankruptcy has been a balance of equities between creditor
and creditor or between creditors and the debtor.” Ron Pair,
489 U.S. at 248 (cleaned up). Accordingly, we remand to
the bankruptcy court to weigh the equities and determine
what rate of interest plaintiffs are entitled to in this instance.

    We join our sibling circuits, however, in emphasizing
that the solvent-debtor exception, though equitable in nature,
does not give bankruptcy judges “free-floating discretion to
redistribute rights in accordance with [their] personal views
of justice and fairness.” Dow Corning, 456 F.3d at 679
(quoting Chicago, Milwaukee, 791 F.2d at 528). Rather,
“absent compelling equitable considerations, when a debtor
is solvent, it is the role of the bankruptcy court to enforce the
creditors’ contractual rights.” Ultra Petroleum, 943 F.3d at
765 (quotation omitted). We are confident that in most
solvent-debtor cases involving unimpaired creditors, the
equitable role of the bankruptcy court will be “simply to
enforce creditors’ rights according to the tenor of the
contracts that created those rights.” Chicago, Milwaukee,
791 F.2d at 528. However, we acknowledge the possibility
that cases could arise where payment of contractual or
default interest could impair the ability of other similarly
situated creditors to be paid in full, or where other
“compelling equitable considerations” could counsel in
34                      IN RE PG&E CORP.

favor of payment of postpetition interest at a different rate.
Dow Corning, 456 F.3d at 679; Ultra Petroleum, 943 F.3d
at 765.

    We see no sign of any “compelling equitable
considerations” in this case that would defeat the
presumption that plaintiffs are entitled to contractual or
default postpetition interest. However, we acknowledge that
the record before us is limited. 12 We therefore remand to the
bankruptcy court, which is most familiar with the facts of the
case and the financial conditions of the parties.

                                  IV

    For the reasons stated, we REVERSE the district court’s
opinion affirming the bankruptcy court’s postpetition
interest ruling. We REMAND to the district court with
instructions to remand to the bankruptcy court for further
proceedings consistent with this opinion.



IKUTA, Circuit Judge, dissenting:

    This case raises the question whether unsecured creditors
holding unimpaired claims in bankruptcy under 11 U.S.C.
§ 1124(b) are entitled to post-petition interest on their claims
when the debtor is solvent. The text of the Code provides a
clear answer: No. In order to reach the opposite result, the
majority erroneously holds that pre-Code practice is binding
unless the text of the Code clearly abrogates it. Maj. at 20–

     12
       The record fails to disclose, for example, the extent of PG&E’s
solvency post-bankruptcy, or the precise amount of postpetition interest
that would be owed to plaintiffs were the contract or default state law
rates enforced.
                     IN RE PG&E CORP.                        35

20, 27. But the Supreme Court has directed us to take the
exact opposite approach: so long as the Code is clear, we do
not refer to pre-Code practice. See United States v. Ron Pair
Enters., Inc., 489 U.S. 235, 241 (1989). Here, the text of the
Code is clear and does not authorize an award of post-
petition interest to unimpaired creditors. I therefore dissent.

                               I

    The debtor in this case is Pacific Gas & Electric
Company (PG&E), a California-based utility company.
Between 2015 and 2018, California suffered a series of
catastrophic wildfires. PG&E faced over $30 billion in
potential liability related to those wildfires, excluding
punitive damages and civil penalties. Unrelated to the
wildfires, PG&E also owed billions of dollars to traditional
creditors. Although PG&E was solvent at the time it filed
its petition in bankruptcy (its assets exceeded known
liabilities by approximately $20 billion), PG&E concluded
that it lacked the resources to resolve wildfire claims that had
been asserted against it (as well as future wildfire claims
related to the fires between 2015 and 2018) while also
continuing to provide electric and gas services, invest in
wildfire-related safety practices, and service the billions of
dollars in traditional debt obligations. Accordingly, on
January 29, 2019, PG&E filed for Chapter 11 bankruptcy,
which would allow PG&E to continue its operations while
also resolving all wildfire claims. In September 2019,
PG&E filed its proposed bankruptcy plan.

   The appellants here are unsecured trade creditors in
PG&E’s bankruptcy proceedings who formed the Ad Hoc
Committee of Holders of Trade Claims (“Trade
Committee”). In the Chapter 11 proceedings, PG&E
proposed a plan that would give the members of the Trade
Committee the full cash value of their allowed claims as of
36                   IN RE PG&E CORP.

the date the petition was filed. Under 11 U.S.C. § 1124,
these claims were not “impaired.” The plan also provided
that the members of the Trade Committee would receive
interest on their claims at the federal judgment rate accruing
from the petition date through the date of distribution.

    Rather than argue that the plan should designate their
claims as “impaired,” the members of the Trade Committee
argued that because PG&E was a solvent debtor, and the
proposed plan treated their claims as unimpaired, they were
entitled to post-petition interest on their claims at the rate
provided for by contract or applicable state law. The
bankruptcy court rejected this argument, concluding that,
under In re Cardelucci, 285 F.3d 1231 (9th Cir. 2002),
unimpaired creditors in a solvent-debtor case are entitled to
post-petition interest only at the federal judgment rate. The
district court affirmed.

    On appeal, the Trade Committee members assert that
they are entitled to post-petition interest at the contract or
state default rates. According to the Trade Committee, this
result is compelled by the solvent-debtor exception which
had been adopted and applied by bankruptcy courts before
the Code was enacted. The Trade Committee asserts that we
must interpret the Code in light of this pre-Code practice,
and the majority adopts this reasoning.

                              II

                              A

    In order to address the Trade Committee’s argument, it
is crucial to understand the Supreme Court’s framework for
interpreting the Code. According to the Supreme Court, in
interpreting the Code, as with any other congressional
enactment, “we begin with the understanding that Congress
                     IN RE PG&E CORP.                       37

‘says in a statute what it means and means in a statute what
it says there.’” Hartford Underwriters Ins. Co. v. Union
Planters Bank, N.A., 530 U.S. 1, 6 (2000) (quoting
Connecticut Nat. Bank v. Germain, 503 U.S. 249, 254
(1992)). Therefore, “when the statute’s language is plain,
the sole function of the courts—at least where the disposition
required by the text is not absurd—is to enforce it according
to its terms.” Id. (cleaned up). “[A]s long as the statutory
scheme is coherent and consistent, there generally is no need
for a court to inquire beyond the plain language of the
statute.” Ron Pair, 489 U.S. at 240–41.

    Because the statutory text takes precedence, practices
adopted by bankruptcy courts before the Code was enacted
play a limited role. Indeed, the Court has recognized that
Congress’s intent in enacting the Code was to “codify
creditors’ rights more clearly than the case law.” Id. at 248
(emphasis original) (cleaned up). Therefore, “[w]here the
meaning of the Bankruptcy Code’s text is itself clear . . . its
operation is unimpeded by contrary . . . prior practice.”
Hartford, 530 U.S. at 10 (citation omitted); see also Ron
Pair, 489 U.S. at 241 (holding that where Congress
expresses its intent “with sufficient precision,” then
“reference to legislative history and to pre-Code practice is
hardly necessary”). The Supreme Court has relied on pre-
Code practice merely to clarify ambiguities in the text of the
Code, or to “fill in the details of a pre-Code concept that the
Code had adopted without elaboration.” Hartford, 530 U.S.
at 11. In other words, pre-Code practice is “a tool of
construction, not an extratextual supplement,” id. at 10, and
“there are limits to what may constitute an appropriate case”
for employing that tool of construction, Ron Pair, 489 U.S.
at 245.
38                   IN RE PG&E CORP.

                               B

    It is important to understand how this interpretative
framework works with the Code’s statutory scheme. “A
business may file for bankruptcy under either Chapter 7 or
Chapter 11” of the Code. Czyzewski v. Jevic Holding Corp.,
137 S. Ct. 973, 978 (2017). “In Chapter 7, a trustee
liquidates the debtor’s assets and distributes them to
creditors.” Id. (citing 11 U.S.C. § 701 et seq.). “In Chapter
11, debtor and creditors try to negotiate a plan that will
govern the distribution of valuable assets from the debtor’s
estate and often keep the business operating as a going
concern.” Id.

    In a case filed under chapter 11 of the Code, the debtor-
in-possession or trustee proposes a plan of reorganization,
which designates “classes of claims” and interests. The
Code defines the term “claim” as a “right to payment” or a
“right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment.” 11 U.S.C.
§ 101(5). A claim is allowed in bankruptcy proceedings if
the creditor files a proof of claim, and there is no objection.
Id. § 502(a). If an objection is made, the bankruptcy court
(after notice and a hearing) will allow the claim in the
amount determined by the court subject to several
exceptions. Id. § 502(b).

    A key exception here is for “unmatured interest.” Id.
Section 502(b)(2) establishes that “creditors are not entitled
to include un-matured or post-petition interest as part of their
claims in the bankruptcy proceeding and cannot collect such
interest from the bankruptcy estate.” In re Pardee, 193 F.3d
1083, 1085 n.3 (9th Cir. 1999). In light of § 502(b)(2), there
is no dispute that an allowed claim stops accruing interest as
of the date the debtor files a petition in bankruptcy. See In
re Weiss, 251 B.R. 453, 463 (Bankr. E.D. Pa. 2000). All
                         IN RE PG&E CORP.                               39

other circuits are in accord. 1 Because § 502(b)(2) establishes
“the general rule disallowing postpetition interest,” United
Sav. Ass’n of Texas v. Timbers of Inwood Forest Assocs.,
Ltd., 484 U.S. 365, 373 (1988), it “does not simply prohibit
certain creditors from filing a proof of claim for post-petition
interest; it prohibits those creditors from collecting the
interest from the bankruptcy estate.” Victor, 121 F.3d
at 1387. There is no basis for the majority’s interpretation
of § 502(b)(2) as prohibiting interest as part of an allowed
claim but not prohibiting interest on a claim once it is
allowed. Maj. at 22–23.

    Once the allowed claims have been identified, the trustee
must specify which classes of claims are impaired and which
are unimpaired. See 11 U.S.C. § 1123(a)(2), (3). An
allowed claim is unimpaired if it “leaves unaltered the legal,

    1
      See Gencarelli v. UPS Cap. Bus. Credit, 501 F.3d 1, 6 n.2 (1st Cir.
2007) (noting that § 502(b)(2) is an “explicit statutory provision” that
bars post-petition interest); SummitBridge Nat’l Invs. III, LLC v. Faison,
915 F.3d 288, 295 (4th Cir. 2019) (describing § 502(b)(2) as a “general
rule against allowance” of post-petition interest); Matter of Johnson,
146 F.3d 252, 260 (5th Cir. 1998) (“Post-petition interest is disallowed
against the bankruptcy estate under section 502.” (citation omitted)); In
re Kentucky Lumber Co., 860 F.2d 674, 676 (6th Cir. 1988) (citing
§ 502(b)(2) to explain the “general rule of actions in bankruptcy [] that
unsecured creditors are not entitled to postpetition interest upon their
allowable claims”); Matter of Fesco Plastics Corp., Inc., 996 F.2d 152,
155 (7th Cir. 1993) (“[C]reditors cannot recover post-petition interest on
their claims. This rule has been written into the Bankruptcy Code at
11 U.S.C. § 502(b)(2).”); Bursch v. Beardsley & Piper, a Div. of
Pettibone Corp., 971 F.2d 108, 114 (8th Cir. 1992) (“In general, under
section 502(b), a creditor is not entitled to postpetition prejudgment
interest because such interest is unmatured at the time of filing.”); United
States v. Victor, 121 F.3d 1383, 1387 (10th Cir. 1997) (“Section 502(b)
does not simply prohibit certain creditors from filing a proof of claim for
post-petition interest; it prohibits those creditors from collecting the
interest from the bankruptcy estate.”).
40                     IN RE PG&E CORP.

equitable, and contractual rights to which such claim or
interest entitles the holder of such claim or interest.” 2 Id.
§ 1124(1). Reading this definition together with § 502(b)(2)
and § 101(5) (defining a “claim” as a “right to payment” or
a “right to an equitable remedy for breach of performance,”
id. § 101(5)), a claim is unimpaired so long as the proposed
plan gives the creditor the same legal or contractual right to
payment, or right to an equitable remedy, that the creditor
had as of the date the petition was filed. Such a claim would
include any interest that had matured by the time the petition
was filed. See id. § 1124(1). The statutory language
provides no basis for the majority’s theory that a creditor’s
“claim,” which may not include post-petition interest, see
§ 502(b), is nevertheless deemed “impaired” if the debtor
turns out to be solvent and the creditor does not obtain post-
petition interest at the end of the bankruptcy case. Maj.
at 29–30 & n.9.

     Because creditors with unimpaired claims are set to
receive full payment of those claims under the plan, they are
conclusively presumed to have accepted the plan. See id.
§ 1126(f). By contrast, creditors with impaired claims are
entitled to vote on whether to accept or reject a plan, see id.
§ 1126(a), and the plan cannot be confirmed by consent
unless each class of claims has accepted the plan, see id.
§ 1129(a)(8). If all classes of impaired claims do not accept
the plan, the bankruptcy court can still approve the plan
“provided the plan is fair and equitable and does not unfairly
discriminate against any impaired claims, and the plan meets
all the statutory requirements of § 1129(a).” In re Barakat,


     2
      A claim may be unimpaired even if the holder of the claim is
deprived of a contractual or legal right to demand accelerated payment
under certain circumstances. 11 U.S.C. § 1124(2).
                     IN RE PG&E CORP.                        41

99 F.3d 1520, 1524 (9th Cir. 1996) (internal citation
omitted).

    Although a claim stops accruing interest at the time the
petition in bankruptcy is filed, § 502(b)(2), the members of
the Trade Committee argue that they are nevertheless
entitled to post-petition interest under the solvent debtor
exception applied in pre-Code practice. Before the Code
was enacted, bankruptcy proceedings were governed by the
Bankruptcy Act of 1898 (“the Bankruptcy Act”). Like
§ 502(b)(2) of the modern Code, § 63 of the Bankruptcy Act
prohibited an award of post-petition interest to creditors. See
Bankruptcy Act of 1898, ch. 541, § 63, 30 Stat. 544, 562–63
(repealed) (excluding “costs incurred and interests accrued
after the filing of the petition” from allowed claims).
However, courts recognized equitable exceptions to § 63 of
the Bankruptcy Act. See Ron Pair, 489 U.S. at 246. One of
those equitable exceptions, known as the solvent-debtor
exception, “allowed postpetition interest when the debtor
ultimately proved to be solvent.” Id.

    In enacting the Code, Congress implicitly incorporated
this solvent debtor exception in certain circumstances, and
therefore identified exceptions to § 502(b)(2)’s “general rule
disallowing postpetition interest.” Timbers of Inwood
Forest, 484 U.S. at 373. For example, although an allowed
claim in a Chapter 7 case does not include post-petition
interest, see 11 U.S.C. § 502(b), the holder of such a claim
may nevertheless receive post-petition interest as part of the
distribution of property of the estate after higher priority
distributions have been made, see id. § 726(a)(5) (providing
that the fifth priority of property distribution is “in payment
of interest at the legal rate from the date of the filing of the
petition” on an allowed claim.). The Code also implicitly
incorporated the solvent debtor exception in the “best
42                       IN RE PG&E CORP.

interest of creditors” tests set forth in § 1129(a)(7)(a)(ii). 3
This section provides that, to confirm a proposed plan,
creditors with unsecured impaired claims must accept the
plan or receive property of a value “as of the effective date
of the plan, that is not less than . . . such holder would so
receive or retain if the debtor were liquidated under chapter
7” of the Code. Id. 1129(a)(7). This means that a Chapter
11 plan cannot be confirmed unless each objecting,
unsecured creditor holding impaired claims receives the
same post-petition interest as that creditor would have
received under § 726(a)(5) if the debtor’s estate had been
liquidated. See In re Cardelucci, 285 F.3d 1231, 1234 (9th
Cir. 2002) (citing 11 U.S.C. § 726(a)(5)). This section
applies only to unsecured creditors holding impaired
claims. 4 11 U.S.C. § 1129(a)(7).

    As these provisions demonstrate, “Congress knew how
to draft the kind of statutory language that petitioner seeks
to read into [the Code].” State Farm Fire & Cas. Co. v. U.S.
ex rel. Rigsby, 137 S. Ct. 436, 444 (2016); see 11 U.S.C.

     The best interest of creditors test is also available in a Chapter 12
     3

or Chapter 13 bankruptcy, see 11 U.S.C. § 1225(a)(4) and § 1325(a)(4).
     4
        Congress specified other circumstances where post-petition
interest was allowed. Congress permitted an award of contract-rate
interest for creditors holding secured claims, up to the amount of the
creditor’s collateral. See 11 U.S.C. § 506(b). Undersecured creditors are
not entitled to post-petition interest. Timbers of Inwood Forest, 484 U.S.
at 373. In a Chapter 13 bankruptcy, Congress also allowed for post-
petition interest on nondischargeable debts “to the extent that the debtor
has disposable income available to pay such interest after making
provision for full payment of all allowed claims,” 11 U.S.C.
§ 1322(b)(10). Nondischargeable debts are specified in 11 U.S.C. § 523
and include tax debts, id. § 523(a)(1), debts for money procured through
fraud, id. § 523(a)(2), and restitution payments under Title 18, id.
§ 523(a)(13).
                     IN RE PG&E CORP.                      43

§§ 506(b), 726(a)(5), 1127(a)(7), 1322(b)(10). But despite
incorporating exceptions to the general rule disallowing
post-petition interest into these specific sections, Congress
chose not to make a similar exception authorizing an award
of post-petition interest to unsecured creditors holding
unimpaired claims, regardless of whether the debtor ends up
solvent. As a general rule, “[w]here Congress explicitly
enumerates certain exceptions to a general prohibition,
additional exceptions are not to be implied, in the absence of
evidence of a contrary legislative intent.” Hillman v.
Maretta, 569 U.S. 483, 496 (2013) (citation omitted). This
canon of construction has even greater weight in the
bankruptcy context, where the Supreme Court has warned us
not “to inquire beyond the plain language of the statute,” Ron
Pair, 489 U.S. at 241, where Congress’s “statutory scheme
is coherent and consistent,” id. at 240. Accordingly, we
should conclude that unsecured creditors holding
unimpaired claims are governed by “the general rule
disallowing postpetition interest,” even in a solvent debtor
case. Timbers of Inwood Forest, 484 U.S. at 373.

    Therefore, because the members of the Trade Committee
hold unsecured claims classified as unimpaired, I would hold
that they are not entitled to post-petition interest, despite
PG&E’s solvency.

                             III

    Notwithstanding the absence of any provision entitling
an unimpaired creditor to post-petition interest, as the
majority itself recognizes, see Maj. at 24, the majority
nevertheless decides that unimpaired creditors are entitled to
post-petition interest—even though Congress chose not to
make an exception for such creditors. All of the majority’s
justifications for this addition are flawed.
44                   IN RE PG&E CORP.

                              A

    The majority’s central rationale is that unimpaired
creditors are entitled to the post-petition interest they would
have received under pre-Code practice because Congress did
not expressly abrogate such practice. Maj. at 21–22. The
majority’s argument proceeds in several steps. First, it
claims (contrary to the Supreme Court’s direction) that there
is a presumption that the Code incorporates pre-Code
practice unless the Code contains a clear indication that
Congress intended to abrogate that practice. See Maj. at 20–
23 (citing Cohen v. de la Cruz, 523 U.S. 213, 221 (1998)).
Under pre-Code practice, courts awarded post-petition
interest to unimpaired creditors, even though § 63 of the
Bankruptcy Act precluded the accrual of interest on a claim
once the petition in bankruptcy has been filed. Because
Congress did not expressly state that bankruptcy courts must
stop awarding post-petition interest to unimpaired creditors,
and § 502(b)(2) is just a recodification of § 63, the majority
infers that courts can continue to award post-petititon
interest to unimpaired creditors notwithstanding § 502(b)(2).
Maj. at 20–27.

    This reasoning fails because the majority’s underlying
principle—that pre-Code practice applies unless Congress
clearly abrogated it—is wrong. As explained above, courts
must start with the language of the Code and rely on pre-
Code practice only as “a tool of construction, not an
extratextual supplement,” Hartford, 530 U.S. at 10. “[A]s
long as the statutory scheme is coherent and consistent, there
generally is no need for a court to inquire beyond the plain
language of the statute,” including by looking to pre-Code
practice. Ron Pair, 489 U.S. at 240–41. Moreover, because
“the [pre-Code] exceptions to the denial of postpetition
interest are not rigid doctrinal categories” but are instead
                     IN RE PG&E CORP.                        45

“flexible guidelines” that were “developed by the courts in
the exercise of their equitable powers,” there is “no reason
to think that Congress, in enacting a contrary standard,
would have felt the need expressly to repudiate it.” Id. at 248
(cleaned up).

    The majority bases its erroneous rule of interpretation on
statements taken out of context from Supreme Court
decisions. In its central statement of this “rule,” the majority
cites Cohen v de la Cruz for the proposition that the Supreme
Court “will not read the Bankruptcy Code to erode past
bankruptcy practice absent a clear indication that Congress
intended such a departure.” Maj. at 20 (citing 523 U.S.
at 221). But in context, Cohen faithfully followed the
Supreme Court’s textualist approach to the Code. Cohen
construed 11 U.S.C. § 523(a)(2)(A), which makes
nondischargeable “any debt . . . for money . . . to the extent
obtained by . . . actual fraud.” 523 U.S. at 214–15. Cohen
held that the statutory language encompassed an award
against the debtor of treble damages, attorneys’ fees, and
costs due to the debtor’s fraudulent conduct. Id. at 219. In
so holding, Cohen first performed a thorough textual
analysis, see id. at 217–21, and concluded that, “[w]hen
construed in the context of the statute as a whole . . .
§ 523(a)(2)(A) is best read to prohibit the discharge of any
liability arising from a debtor’s fraudulent acquisition of
money, property, etc., including an award of treble damages
for the fraud,” id. at 220–21. Only after an in-depth analysis
of the statutory text did the Court turn to pre-Code practice
for confirmation of its interpretation, stating that “[t]he
history of the fraud exception reinforces our reading of
§ 523(a)(2)(A).” Id. at 221 (emphasis added). Because the
statutory language in § 523(a)(2)(A) was substantially the
same as the language in the Bankruptcy Act, the Court stated
that it would not “read the Bankruptcy Code to erode past
46                       IN RE PG&E CORP.

bankruptcy practice absent a clear indication that Congress
intended such a departure, and the change to the language of
§ 523(a)(2)(A) in 1984 in no way signals an intention to
narrow the established scope of the fraud exception along the
lines suggested by petitioner.” Id. at 220–21 (cleaned up).
In other words, the Court confirmed its interpretation of
statutory language by reference to pre-Code interpretation of
substantially the same statutory language. This by no means
gives courts carte blanche to give creditors rights
unsupported by (and inconsistent with) the Code. 5

    Once the majority’s erroneous approach is eliminated,
there is no support for the majority’s conclusion. The
majority’s boon to unimpaired creditors neither interprets an
ambiguous phrase nor “fill[s] in the details of a pre-Code
concept that the Code had adopted without elaboration,”
Hartford, 530 U.S. at 11. Instead, the majority overrides the
scheme set forth in the Code, which does not allow for an
award of post-petition interest to unimpaired creditors but
rather adopted a different scheme that incorporated the
solvent debtor exception in limited circumstances, see
11 U.S.C. §§ 506(b), 726(a), 1129(a)(7)(A)(ii), 1322(b)(10).
In short, the majority is using pre-Code practice as an
“extratextual supplement” in violation of Supreme Court
directions, Hartford, 530 U.S. at 10, and therefore exceeds



     5
      The majority’s reliance on Midlantic Nat. Bank v. New Jersey
Dept. of Environmental Protection, 474 U.S. 494 (1986), and BFP v.
Resolution Trust Corporation, 511 U.S. 531 (1994), is equally flawed.
BFP relied on pre-Code practice merely to clarify the meaning of an
ambiguous phrase, see 511 U.S. at 543, 546–47, and Midlantic relied on
pre-Code practice to “fill in the details” of the “codification of trustee’s
abandonment power” that “the Code had adopted without elaboration,”
Hartford, 530 U.S. at 11.
                     IN RE PG&E CORP.                       47

the “limits to what may constitute an appropriate case” for
relying on pre-Code practice, Ron Pair, 489 U.S. at 245.

    Contrary to the majority, its ruling is not supported by
our sister circuits. Maj. at 27. None of the cases the majority
cites awarded post-petition interest to unimpaired creditors
pursuant to the solvent-debtor exception. For example, the
Sixth Circuit held that impaired creditors in a solvent debtor
case are generally entitled to post-petition interest at the
contract rate pursuant to 11 U.S.C. § 1129(b). See In re Dow
Corning Corp., 456 F.3d 668, 677–80 (6th Cir. 2006). The
Sixth Circuit did not address unimpaired claims. The First
Circuit held that a creditor could be entitled to bargained-for
prepayment penalties because the debtor was solvent, see
Gencarelli v. UPS Cap. Bus. Credit, 501 F.3d 1, 6 (1st Cir.
2007), but did not address post-petition interest, let alone
whether such interest applies to unimpaired claims in a
solvent debtor case. To the contrary, the First Circuit noted
that cases addressing post-petition interest were “inapposite”
because, unlike the prepayment penalties at issue in the case,
post-petition interest is barred by “an explicit statutory
provision.” Id. at 6 n.2 (citing 11 U.S.C. § 502(b)(2)).
Finally, although the Fifth Circuit stated in dicta that it
discerned “no reason why the solvent-debtor exception
could not apply” to unimpaired claims, In re Ultra
Petroleum Corp., 943 F.3d 758, 765 (5th Cir. 2019), this
dicta lacks persuasive force, since the Fifth Circuit relied on
In re Dow, which did not address unimpaired claims, see
456 F.3d at 677–80, and In re Chicago, Milwaukee, St. Paul
and Pac. R.R. Co., 791 F.2d 524, 528 (7th Cir. 1986), which
48                     IN RE PG&E CORP.

was decided pursuant to the Bankruptcy Act, not the Code,
see id. at 525–26. 6

                                 B

    The majority also attempts to justify its decision that
unimpaired creditors are entitled to post-petition interest
based on legislative history. Even though “no Code
provision legally entitles unimpaired creditors to
postpetition interest,” Maj. at 25, the majority claims that
“Congress has foreclosed the possibility that unimpaired
creditors need not receive postpetition interest.” Maj. at 24.

    This bold statement is based on a 1994 amendment to the
Code, deleting § 1124(3), which had stated that a claim was
unimpaired if the proposed plan in a Chapter 11 bankruptcy
provided the holder of such a claim “cash equal to . . . the
allowed amount of such claim.” 11 U.S.C. § 1124(3) (1993).
A report of the House Judiciary Committee indicated that
this amendment was intended to overrule a bankruptcy court
decision, In re New Valley Corp., 168 B.R. 73, 79 (1994),
which ruled that unimpaired creditors were not entitled to
post-petition interest when the debtor was solvent. In
reaching this conclusion, In re New Valley Corp. relied on
several sections of the Code, including § 1129(a)(7)(A)
(applying the “best interest of creditors” test to impaired
claims), § 502(b)(2) (providing that an allowed claim does
not include unmatured interest); and § 1124(3) (providing
that a claim that is paid in full is not impaired). Id. The
report of the House Judiciary Committee explained that its

     6
       Another case relied on by the majority, Debentureholders
Protective Comm. of Cont’l Inv. Corp. v. Cont’l Inv. Corp., 679 F.2d
264, 265 (1st Cir. 1982), was also decided pursuant to the Bankruptcy
Act, not the Code, see id.
                          IN RE PG&E CORP.                               49

deletion of § 1124(3) would establish that creditors who are
paid in full could still be “impaired,” and therefore entitled
to post-petition interest under § 1129(a)(7) in a solvent
debtor case. H.R. Rep. No. 103-835, § 214 at 48 (1994). 7
But according to the report, the deletion of § 1124(3) would
not affect § 1129(a)(7) of the Code, “which excluded from
application of the best interests of creditors test classes that
are unimpaired under section 1124.” Id. The 1994
amendments did not delete or amend § 1129(a)(7)(a) or
§ 502(b)(2) in any relevant way, nor amend the Code to
establish that an unimpaired creditor was entitled to post-
petition interest.

    The deletion of § 1124(3) and the House Judiciary
Committee report provide no support for the majority’s
attempt to benefit unimpaired creditors. First, any reliance
on legislative history is unwarranted where, as here, the
Code’s language is unambiguous. 8 See Toibb v. Radloff,

    7
       Specifically, according to the report, with this deletion “if a plan
proposed to pay a class of claims in cash in the full allowed amount of
the claims, the class would be impaired, entitling creditors to vote for or
against the plan of reorganization,” which would protect dissenting
creditors by requiring compliance with the “best interests of creditors”
test under § 1129(a)(7) of the Bankruptcy Code. H.R. Rep. No. 103-835,
§ 214 at 48.
    8
       The majority confuses legislative history with legislation by
referring to statements in this House Judiciary Committee report as
“Congress’ clear instruction on this matter,” Maj. at 28, and as
Congress’s “express[]” statement that it intended to prevent the “unfair
result” in New Valley. Maj. at 28. But “the best evidence” of Congress’s
instruction on a matter “is the statutory text adopted by both Houses of
Congress and submitted to the President.” W. Virginia Univ. Hosps., Inc.
v. Casey, 499 U.S. 83, 98–99 (1991). “[W]here, as here, the statute's
language is plain, the sole function of the courts is to enforce it according
to its terms,” and “reference to legislative history and to pre-Code
50                    IN RE PG&E CORP.

501 U.S. 157, 162 (1991). Second, even if the report merited
consideration, it provides no support for the majority’s rule
that unimpaired creditors are entitled to post-petition
interest. As indicated above, the report stated that the
deletion of § 1124(3) was intended to expand the definition
of impaired claims, so more creditors would be deemed to
be holding impaired claims, and thus be entitled to post-
petition interest under one of the established “best interests
of creditors” tests. See H.R. Rep. No. 103-835, § 214 at 48.
But the report also makes clear that unimpaired creditors
would still be deprived of post-petition interest. See id.
Therefore, the report would not help creditors with
unimpaired claims, because such claims (which cannot
include postpetition interest, see § 502(b)) are not
automatically transformed into impaired claims merely
because a court determines that the creditor is entitled to
post-petition interest in addition to the claim. See infra at
Section III.C. Finally, the report fails on its own terms,
because it does not accurately describe the effect of the
deletion of § 1124(3). Although Congress eliminated the
section defining a claim as unimpaired if the creditor obtains
the full amount of the claim, this deletion did not provide
any guidance for differentiating impaired from unimpaired
claims, expressly state that claims such as the ones held by
members of the Trade Committee should be classified as
impaired, or alter the Code’s “general rule disallowing
postpetition interest.” Timbers of Inwood Forest, 484 U.S.
at 373.




practice is hardly necessary.” Ron Pair Enterprises, Inc., 489 U.S.
at 241.
                        IN RE PG&E CORP.                             51

                                   C

    The majority makes the related contention that
§ 1124(1), which states that a claim is impaired unless the
plan “leaves unaltered the legal, equitable, and contractual
rights to which such claim or interest entitles the holder of
such claim or interest,” requires holding that an unsecured
claim must be classified as impaired in a solvent debtor case
unless the creditor obtains post-petition interest. The
majority reasons that the term “equitable . . . rights” in
§ 1124(1) includes the right to post-petition interest under
the solvent debtor exception, and “[a] failure to provide for
postpetition interest according to this equitable right as part
of a bankruptcy plan results in impairment.” Maj. at 30.

     This argument fails for multiple reasons. 9 First,
§ 1124(1) explains when a “class of claims or interests” is
impaired. Because a claim cannot include post-petition
interest, see § 502(b)(2), the failure of a plan to provide for
payment of post-petition interest cannot impair the claim
itself. The majority argues that even if a claim does not
include post-petition interest, a claim can entitle its holder to
such interest. Maj. at 29–30 n.9. But this ignores the
language of § 1124(1), which explains only when a claim is
impaired. The statute does not describe when a holder’s
equitable rights are impaired, nor is there any basis for
concluding that a holder’s loss of some equitable right under
pre-Code practice would impair the holder’s claim.
Moreover, because the Code establishes that an allowed
claim does not include post-petition interest, see § 502(b)(2),
it is not plausible to read § 1124(1), as the majority does, as

    9
       As a threshold matter, the argument fails because the members of
the Trade Committee did not distinctly argue to the bankruptcy court that
their claims were impaired, and such an argument is therefore forfeited.
52                      IN RE PG&E CORP.

contemplating that a claim must include post-petition
interest (when the debtor is solvent), or it would be impaired.

      Second, the majority misinterprets the term “equitable
. . . rights” in § 1124(1). By its terms, § 1124(1) focuses on
the creditor’s claim, and the scope of the rights included in
that claim. Congress defined “claim” broadly to include any
“right to payment” and any “right to an equitable remedy for
breach of performance if such breach gives rise to a right to
payment.” § 101(5). 10 Therefore, a creditor’s claim
includes equitable rights such as restitution, quantum meruit,
or other equitable remedy to which the creditor has a right at
the time of filing. 11 If the plan fails to provide for payment
of any of these rights, then under § 1124(1), that claim is
impaired. This is the only plausible reading of the term
“equitable rights” in § 1124(1), because it gives effect to the
statute’s purpose of explaining when a claim is impaired due
to the failure to pay the full amount of the allowed claim as
of the date of the petition in bankruptcy. By contrast,
interpreting the term “equitable rights” in § 1124(1) as
authorizing a bankruptcy court to provide creditors with an
equitable benefit beyond the amount of the allowed claim
makes no sense, because a court’s failure to provide such a
     10
       Indeed, in enacting § 101(5), Congress intended to “adopt the
broadest available definition of ‘claim,’” including any “enforceable
obligation,” be it legal or equitable. Johnson v. Home State Bank,
501 U.S. 78, 83 (1991); see also In re Davis, 778 F.3d 809, 813 (9th Cir.
2015) (explaining that the language of § 101(5) “permits the broadest
possible relief in the bankruptcy court”) (quoting H.R. Rep. 95-595, 309
(1978)).
     11
       The majority argues that reading § 1124(1) as referring only to
equitable rights that are part of the allowed claim is “novel” and based
on a “faulty premise.” Maj. at 29–30 n.9. To the contrary, it is based on
the plain language of § 1124(1), and the definition of “claim” in
§ 101(5).
                      IN RE PG&E CORP.                          53

benefit could not “impair” the allowed claim itself.
Moreover, interpreting § 1124(1) as authorizing courts to
provide creditors with extra-textual equitable benefits would
be contrary to the Supreme Court’s rulings that bankruptcy
courts may not use equitable powers to provide benefits not
permitted by the Code. See Law v. Siegel, 571 U.S. 415,
421–22 (2014) (holding that a bankruptcy court cannot make
additional funds available to defray administrative expenses
by imposing an “equitable surcharge” on a debtor’s
homestead exemption). “[W]hatever equitable powers
remain in the bankruptcy courts must and can only be
exercised within the confines of the Bankruptcy Code.” Id.
at 421 (citations omitted).

    Finally, the majority’s holding that a “failure to provide
for postpetition interest according to this equitable right as
part of a bankruptcy plan results in impairment,” Maj. at 30,
means that an unimpaired claim automatically and
retroactively becomes an impaired claim if the creditor is not
awarded postpetition interest in a solvent debtor case. But
such an unprecedented backwards-looking impact has no
basis in the Code. “[T]he amount and priority of an
unsecured creditor’s claim is fixed on the date of the filing
of the petition.” In re LCO Enterprises, 12 F.3d 938, 941
(9th Cir. 1993). Obligations accruing after the petition is
filed are not part of a claim, and so a debtor’s failure to fulfill
those obligations does not result in impairment. Even where
post-petition interest is available, it is inherently an
obligation that accrues after the petition for bankruptcy is
filed. See In re Pardee, 193 F.3d at 1085 n.3; see also
Bursch v. Beardsley & Piper, a Div. of Pettibone Corp.,
971 F.2d 108, 114 (8th Cir. 1992) (explaining that post-
petition interest “is unmatured at the time of filing”). Indeed,
as § 726(a)(5) indicates, the solvency of the debtor may be
unknown until the property of the estate is being
54                        IN RE PG&E CORP.

distributed. 12 Therefore, regardless whether a creditor is
entitled to post-petition interest in addition to the amount of
its claim under a solvent debtor exception, a creditor’s
failure to obtain post-petition interest does not affect a
claim’s designation as impaired or unimpaired, nor does it
retroactively make an unimpaired claim “impaired.”

                                     D

    Finally, the majority makes the policy argument that
prohibiting unimpaired claimants from receiving post-
petition interest (or limiting their post-petition interest to the
same rate as impaired creditors) is inconsistent with “the
Code’s structure,” Maj. at 26, because unimpaired creditors
should not be treated worse than impaired creditors. But
“the pros and cons of [treating different classes of creditors
differently] are for the consideration of Congress, not the
courts.” RadLAX Gateway Hotel, LLC v. Amalgamated
Bank, 566 U.S. 639, 649 (2012). “[I]t is not for the courts to
alter the balance struck by the statute,” Siegel, 571 U.S.
at 427, especially after Congress “worked on the formulation
of the Code for nearly a decade,” Ron Pair, 489 U.S. at 240,

     12
        The solvency of a debtor may not be known at the time the petition
is filed. See, e.g., In re Kentucky Lumber Co., 860 F.2d 674, 675 (6th
Cir. 1988) (describing a debtor that was “clearly perceived as insolvent
on the date of confirmation of the plan” but “subsequently achieved a
large and unexpected structured settlement” rendering the debtor
solvent). Accordingly, the majority’s statement that “[a] failure by a
bankruptcy plan to leave this equitable right unaltered results in
impairment from the outset, unless and until a plan is amended
accordingly,” Maj. at 29–30 n.9 (emphasis added), indicates that either
every plan must include the statement that all unimpaired creditors are
entitled to post-petition interest if the debtor turns out solvent, or that by
force of law, the failure to distribute post-petition interest at the end of
the bankruptcy case causes a nunc pro tunc transformation of a claim to
the status of impairment “from the outset.”
                     IN RE PG&E CORP.                        55

and “standardize[d] an expansive (and sometimes unruly)
area of law,” RadLAX, 566 U.S. at 649. Rather, “the sole
function of the courts is to enforce [the Code’s plain
language] according to its terms,” Ron Pair, 489 U.S. at 241
(citation omitted), even if that “may produce inequitable
results for trustees and creditors,” Siegel, 571 U.S. at 426.
Moreover, even if policy considerations were relevant,
Congress could have chosen to give impaired creditors
greater protections than unimpaired creditors, because
impaired creditors (such as classes of wildfire victims here)
may not receive payment of their claims in full. Thus,
“depriving [unimpaired creditors] of the statutory
protections that impaired creditors enjoy” does not “end-run
th[e] statutory rights” of unimpaired creditors. Maj. at 26.
To the contrary, it enforces the Code’s express terms, and it
is the majority that allows unimpaired creditors to end-run
Congress’s prohibition on post-petition interest.

                             ***

    Because I would follow the Supreme Court’s direction,
and leave it to Congress to decide whether creditors holding
claims that are fully paid under a plan of reorganization are
entitled to post-petition interest when the debtor is solvent, I
respectfully dissent.